Case 2:19-cv-06182-DSF-PLA Document 95-1 Filed 08/31/20 Page 1 of 7 Page ID #:3714




                                   EXHIBIT 1




                                   EXHIBIT 1
                                     1 of 7
Case 2:19-cv-06182-DSF-PLA Document 95-1 Filed 08/31/20 Page 2 of 7 Page ID #:3715




                                   EXHIBIT 1
                                     2 of 7
Case 2:19-cv-06182-DSF-PLA Document 95-1 Filed 08/31/20 Page 3 of 7 Page ID #:3716




                                   EXHIBIT 1
                                     3 of 7
Case 2:19-cv-06182-DSF-PLA Document 95-1 Filed 08/31/20 Page 4 of 7 Page ID #:3717




                                   EXHIBIT 1
                                     4 of 7
Case 2:19-cv-06182-DSF-PLA Document 95-1 Filed 08/31/20 Page 5 of 7 Page ID #:3718




                                   EXHIBIT 1
                                     5 of 7
Case 2:19-cv-06182-DSF-PLA Document 95-1 Filed 08/31/20 Page 6 of 7 Page ID #:3719




                                   EXHIBIT 1
                                     6 of 7
Case 2:19-cv-06182-DSF-PLA Document 95-1 Filed 08/31/20 Page 7 of 7 Page ID #:3720




                                   EXHIBIT 1
                                     7 of 7
